 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRyder Truck Lines, Inc. and Gerald J. PowellTruck Drivers, Chauffeurs and Helpers, Local UnionNo. 100, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Gerald J. Powell.Cases 9-CA-10727 and 9-CB-3396January 12, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 30, 1977, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, General Counsel filedlimited exceptions and a supporting brief; Respon-dent Union filed a brief in support of the Adminis-trative Law Judge's Decision; and Respondent Em-ployer filed a brief in opposition to counsel for theGeneral Counsel's limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard at Cincinnati, Ohio, on July 7, 1977, upon aconsolidated complaint issued December 7, 1976, whichcomplaint was based upon a charge filed on October 18,1976, by Gerald J. Powell, an individual, in Case 9-CA-10727 and a charge filed by Powell on the same day in Case9-CB-3396. The complaint alleges, in substance, that theRespondent Union, Truck Drivers, Chauffeurs and Help-ers, Local Union No. 100, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, causedthe Respondent, Ryder Truck Lines, Inc., herein calledRyder, to discriminatorily discharge Powell, and threat-ened to discharge other employees of Ryder and other234 NLRB No. 39members of the Union for reasons other than their failureto tender to the Union the periodic dues or initiation feesuniformly required as a condition for acquiring or retainingmembership in the Union. The complaint further allegesthat Ryder refused at all times since the discharge ofPowell to reinstate him to his former position.In their separate, duly filed answers, the Respondents,while admitting the jurisdictional allegations of the com-plaint, deny the commission of any unfair labor practices.At the hearing, and at the end of the General Counsel'scase in chief, counsel for each of the Respondents madejoint motions to dismiss the complaint upon the groundthat the General Counsel had failed to make out a primafacie case. Because of the length and intricacy of thetestimony and the facts related therein, and because at thattime I felt that, at best, the General Counsel's case was veryweak and that there was probable merit in the motions todismiss, the hearing was ordered adjourned to give me anopportunity to study the transcript of the General Coun-sel's case in chief and to allow time for counsel to file briefsin support of, or in opposition to, the motions.Upon the entire record in this case to date, and upon thebriefs of the parties duly submitted, and giving full credit toall of the testimony given by each witness called by counselfor the General Counsel, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT RYDERRyder, a Florida corporation maintaining an office andtruck terminal at Cincinnati, Ohio, is engaged in truckingoperations as an interstate carrier operating among thevarious States of the United States, transporting generalcommodity goods, including pickup and delivery services.During the 12-month period immediately preceding theissuance of the complaint herein, a representative period,Ryder received gross revenues in excess of S1,300,000, ofwhich an amount in excess of $50,000 was derived frominterstate transportation of products from points locatedwithin the State of Ohio directly to points outside the Stateof Ohio.It is admitted, and I find, that Ryder is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.1I. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Respondent Union is,and has been, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsIt should be noted at the outset of this statement of thefacts, as related by witnesses called by counsel for theGeneral Counsel, and through documentary evidencereceived, that I have made no credibility determinationsand have accepted all of the testimony of all of thewitnesses at face value. Additionally, the evaluation of thefacts as hereinafter recited has been made in the light most218 RYDER TRUCK LINES, INC.favorable to the General Counsel and the Charging Partyin conformity with established law with regard to motionsto dismiss complaints at the end of the Charging Party's,General Counsel's, or complainant's case in chief.I How-ever, rather than burden this decision with a completelydetailed statement of fact relating every bit and piece oftestimony supplied by counsel for the General Counsel, thestatement of fact recites only the most probative andmaterial items which are necessary for the disposition ofthe motion made by the Respondents.Ryder's employees are represented by the Union, whichalso represents the employees of other employers in theCincinnati area, including the employees of McKessonChemical Company, herein called McKesson. GeraldPowell, since 1966, has been a regular dockworker atMcKesson and, as such, a member of the Union. By reasonof financial problems, Powell, in 1972, in addition to hisregular employment at McKesson, sought and obtained aposition as a casual dockworker at Ryder's Cincinnatiterminal. Casual employees work at times when regular orfull-time employees at Ryder are not normally scheduled towork, such as nights and weekends. In addition to his twojobs, Gerald Powell, at all times material hereto, was also aunion steward at the McKesson dock.Also working at the Ryder dock as a casual was GeraldPowell's brother, David, who had preceded Gerald as aRyder casual employee. During the period preceding May1975, there had been an unwritten Ryder policy, not verystringently applied by the then terminal operations manag-er, William Janik, who had hired Gerald Powell, to theeffect that to avoid nepotism Ryder would not employmore than one member of a family. Whether this policywas applicable only to full-time employees or to regularemployees apparently was unresolved until Gerald Powelland one other casual employee, Mike Stamey, son of aRyder full-time, over-the-road driver, were discharged inAugust 1976 by application of the antinepotism policy, ashereinafter set forth.Although not clearly spelled out in the record, it isevidently a union-employer agreement that a casual whoworks a certain number of hours over a certain period oftime has to become, or apply to become, a regularemployee who would be entitled to full union benefits suchas seniority, pension fund contributions, and other fringebenefits.2In any event, in May 1975, Terminal OperationsManager Janik informed Gerald and David Powell thatthere was a regular, full-time position open on the dockand that they could choose between them which one was tobecome such employee. After some discussion, the brothersdecided that David should take the full-time job inasmuchas Gerald was already employed as a regular employee atMcKesson and, also, David had more time as a casual atRyder than did Gerald. At that time, in order to coverhimself in the event the Union would question Ryder'sfailure to make an employee a regular employee after thenumber of days of work required according to the afore-' United Telecommunications, Inc. v. American Television and Connmunica-tions Corporation, 536 F.2d 1310 (C.A. 10, 1976); Retail Store EmployeesUnion, Local No. 876, Retail Clerks International Association, AFL-CIO, 212NLRB 113(1974).2 Whether this was agreed to in the collective-bargaining agreementbetween the Union and Ryder is not entirely clear from the record inasmuchas the collective-bargaining agreement was not offered in evidence.said agreement, Janik, after Gerald Powell had refusedupon several occasions to become a regular employee atRyder's dock, had Gerald and other casuals who did notwant to become regular employees sign and notarizestatements to that effect.Approximately 1-1/2 years before the discharge ofGerald Powell as a casual from the Ryder dock in August1976, there had been a union election which was precededby a campaign in which Gerald Powell, at the McKessondock, had campaigned for a slate of officers which opposedUnion President Jerry Kiser and Kiser's slate. In theelection which followed the campaign, Kiser's slate wonand the slate which Gerald Powell and others had support-ed lost the election. The record is devoid of any directevidence that Kiser was aware that Gerald Powell hadsupported the opposition slate of candidates for unionoffice.In any event, during Janik's period as terminal opera-tions manager and during the term of Janik's successor,David Gambrell, there were complaints by regular employ-ees of Ryder that the use of casuals was interfering with theemployment opportunities of the regulars in that thecontinued use of the same casual employees, who refusedto become regular employees, prevented the regular em-ployees from obtaining overtime and other additionalemployment at Ryder's dock.3Thus, according to GeneralCounsel's own witness, Gambrell, the matter came to ahead in July 1976. Gambrell testified that Union StewardRon Carter had complained to him on numerous occasionsthat the use of the casuals would "have to cease becausethey were depriving regular men of overtime."As a result of all of these complaints, the Ryder dock wasvisited by Union President Kiser, the exact date of whichvisit the record does not show. Kiser complained about theuse of the casuals to the detriment of the regular employeeswho were members of the Union. Gambrell, in testifying,recalled one meeting at the Ryder terminal where Gamb-rell showed Kiser the stack of letters from the casuals toGambrell's predecessor, Janik, noting that they did notwant to become regular employees. Gerald Powell's letterwas on top of the stack. When Kiser saw Powell's letter hesaid something to Gambrell to the effect that "that's theguy that probably instigated the whole problem."Aside from the issue of the use of Gerald Powell andothers as casuals and the application of the antinepotismrule, Gerald Powell was considered by Ryder, according toboth Janik and Gambrell, as a very good employee towhom they had offered full-time employment. As a matterof fact, of course, Gerald Powell refused because he had hisregular job at McKesson. Additionally, by reason of awork suggestion made by Gerald Powell, which wasadopted by Ryder, Gerald Powell was given a letter ofcommendation by Ryder which came directly from Ryder'sheadquarters office in Jacksonville, Florida.In March 1976, a new terminal manager, superior inRyder's hierarchy to Operations Manager Gambrell, was3 It should also be noted that regular employees were not necessarily full-time employees and that the regular employees could have been preventedfrom more employment than they regularly received had it not been forcasuals. This, evidently, was part of the complaint by these regularemployees.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappointed. This new terminal manager, Glen Edwards,learned from Gambrell that Ryder was employing GeraldPowell as a casual at the same time that Gerald's brother,David Powell, was employed as a regular employeepursuant to union contract. Edwards thereupon communi-cated with Ryder's home office in Jacksonville, Florida, foradvice with regard to the application of the antinepotismpolicy. The Jacksonville office informed Edwards that theemployment of the two Powell brothers was contrary to theRyder's antinepotism policy and that the employment ofone of them had to be discontinued. By reason of the unioncontract, Edwards ordered Gambrell to discharge GeraldPowell despite the fact that before that time the antinepo-tism policy had been only erratically applied without anyhard-and-fast application in every case. Indeed, the recordshows that there were other individuals who were relatedand working for Ryder at the time. However, most of thesehad different names and, therefore, the officials of Ryderhad no way of knowing they were relatives. Also, in thecase of two brothers named Collins, Ryder had inheritedthem as regular employees when it had absorbed anothercompany for whom the Collins brothers had been workingfor many years as full-time regular employees. Therefore,they could not be discharged for reasons of nepotism underthe agreement with the Union.Soon after Gambrell received Edwards' instructions, hedischarged Gerald Powell. Within 2 weeks thereafter, MikeStamey, the son of an over-the-road driver and also acasual, was discharged for like reason; namely, the applica-tion of the antinepotism policy. However, during thehearing it was apparent that the brother-in-law of thePowell brothers, one Frank Stahl, was still being employedby Ryder. But, the record is devoid of any evidence thatbefore the hearing herein Ryder had any knowledge thatStahl was a brother-in-law of the Powell brothers. More-over, Stahl was also a regular full-time employee whoseemployment could not be terminated under the unioncontract despite Ryder's antinepotism policy.It should be further noted that Gambrell testified,without contradiction, that not only were Stamey andGerald Powell terminated under the antinepotism policy ofRyder, but also, at the request of the Union, the othercasuals who had served sufficient time as casuals to qualifyas regular employees, and who refused to become regularemployees, were discharged as casual employees by Ryder.There was no contradictory evidence to this testimonyoffered by counsel for the General Counsel except thatsome marines, who were stationed nearby, and who werenot union members, were also working during the summerof 1976 as casuals, as were several college students.However, the record also is devoid of any showing that anyof these casuals were individuals who had served sufficienttime to qualify as regular employees pursuant to theagreement between Ryder and the Union.In addition to all of the foregoing, Gerald Powell wasinformed that there was a drive against casuals after visitsto the Ryder dock by two union business agents and byPresident Kiser complaining of the use of casuals. There-fore, approximately a week before his discharge, Powellcalled Kiser, informed Kiser of his difficult financialsituation, and asked that he be retained as a casual at theRyder dock. According to Powell, Kiser stated, "Brother,you're not working both jobs." It was I week after thisconversation that Powell was discharged by Gambrell,according to Gambrell, by reason of the antinepotismpolicy.After his discharge, Powell circulated a petition amongthe employees and members of the Union and filed agrievance to have his discharge from Ryder reversed.However, the day before the grievance was to be heard, aregular union meeting took place at which another memberof the Union, not related to the Powells, in an incident notrelated to the current case, threw a can at Kiser who wasconducting the meeting. The can struck Kiser in the headand caused him to bleed and come down from the podiumto attack the can hurler. However, when the altercationhad ceased, Gerald Powell spoke to Kiser, stating that thiswas his first opportunity to speak to Kiser, and told thelatter that the hearing on Powell's grievance was due thefollowing day. Kiser, according to both David and GeraldPowell, then stated, "That's right. If you want some of meyou can get some of me right now."It should also be noted that subsequent to GeraldPowell's discharge as a casual from Ryder, and within afew weeks, Gerald Powell obtained employment as a casualat Branch Motor Freight and for a short period of time alsoworked as a casual at Time D. C. Gerald Powell worked atBranch Motor Freight until shortly before the hearing inthe present proceeding. Most relevant is the fact that bothBranch Motor Freight and Time D. C. have collective-bargaining agreements with the Union herein and theiremployees are members of the Union pursuant thereto.The foregoing is a summary of all the relevant evidencesupplied by witnesses called by the General Counsel or bydocuments received in evidence during the presentation ofthe General Counsel's case in chief. It is upon the foregoingfacts that the motions to dismiss, made by counsel for bothRespondents, must be decided.B. Discussion and ConclusionsCounsel for the General Counsel contends that he haspresented, on the above facts, a prima facie case thatRespondent Ryder discharged Gerald Powell as a casualby arbitrarily applying its antinepotism policy pretextually,inasmuch as it had not enforced such policy before, andthat this pretext was utilized by Ryder at the insistence ofthe Union to discharge Gerald Powell because, amongother things, Gerald Powell had supported the oppositionslate in the union election held 1-1/2 years before GeraldPowell's discharge, and also because the Union insistedupon Gerald Powell's discharge for the additional reasonthat it sought to rid the Ryder dock of certain casuals,including Gerald Powell, for reasons other than thenonpayment of initiation fees and/or dues. Counsel for theGeneral Counsel argues that this has long been establishedas an unwarranted reason for discharge since the SupremeCourt decision in Radio Officers' Union of the CommercialTelegraphers Union, AFL [A. H. Bull Steamship Company]v. N.LR.B., 347 U.S. 17 (1954).In support of his contentions, counsel for the GeneralCounsel points to several items of testimony which, heargues, bolster his theory that the discharge was discrimi-220 RYDER TRUCK LINES, INC.natory and that the Union caused the discrimination. Inthe first instance, counsel for the General Counsel argues itmust be inferred that from the date of the electioncampaign Kiser has nursed a grievance against GeraldPowell. But, in order to support this, there is no evidenceexcept statements made by Kiser on three occasions, noneof which relates to the election campaign. The first, asrecited above, was when Kiser visited the Ryder premisesand was shown the letters written by the casuals whoinformed Terminal Operations Manager Janik that theydid not desire to become regular employees pursuant to theagreement between Ryder and the Union. At that timeKiser stated, according to Gambrell's testimony, thatGerald Powell was the instigator of this refusal to becomeregular employees. While this may be some indication thatKiser knew something about Gerald Powell's activities as amember of the Union, it is a long way from evenestablishing as a prima facie matter that Kiser from thatpoint on intended to get rid of Gerald Powell as anemployee of Ryder because of Powell's support of theopposition slate. Furthermore, the record establishes thatother casuals were also discharged whether they wroteletters or not, where they had served sufficient time toapply for regular employment and had refused to do so.Insofar as the seemingly (initially) arbitrary manner inwhich the antinepotism policy was enforced, the recordclearly establishes that it was not clear to TerminalManager Edwards' predecessors or to Operations ManagerJanik, and his successor, Gambrell, just what the policywas. Moreover, their testimony shows that they did notwish during their respective administrations to apply thepolicy strictly and thus upset the routine that had beenestablished for using casuals at the Ryder dock. WhenEdwards, who became terminal manager in March 1976,learned of the matter, he requested enforcement of theantinepotism policy only after consulting with Ryder'sJacksonville headquarters office. Even then Gerald Powellwas not the only casual relative of a regular employee whowas discharged. Mike Stamey was also discharged for likereason.The only additional instances of any meetings or conver-sations between Gerald Powell and Union President Kiserare those when Powell realized that he might be laid off byreason of his election to continue as a Ryder casualemployee. He made contact with Kiser by telephone andasked that he not be discharged as a casual from the Ryderdock because of his financial condition. At that time Kisertold him something to the effect that, "Brother, you cannothave both jobs."The final conversation or confrontation between the twocame after Powell was discharged and filed a grievance. Heattended a union meeting the night before the grievancehearing at which a can was thrown at President Kiser.When Kiser came down into the assembled members,presumably for the purpose of confronting the individualwho threw the can, and when the altercation was prevent-ed, Gerald Powell stated to Kiser that the following daywas to be the date of his hearing. Kiser answered him to the4 Radio Officer's Union [Bull Steamship Company] v. N. LR.B., 347 U.S.17 (1954).1 Philadelphia Typographical Union No. 2 (Triangle Publication), 189effect that, "if you want me come and get me," or similarwords. I find nothing in either the conversation on thetelephone between the two the week before Powell wasdischarged, or Kiser's remark to Powell at the unionmeeting the day before his hearing on his grievance, whichwould indicate anything other than the fact that the Unionwas seeking to enforce its policy according to the collec-tive-bargaining agreement which stated that casuals whoput in a certain amount of time would have to requestregular employment and thereby become entitled to all ofthe fringe benefits offered by the said collective-bargainingagreement between the Union and Ryder. Accordingly, 1cannot find on the basis of all of the evidence presented bythe General Counsel that the Union, through Kiser or anyother officer, pressed to have Gerald Powell discharged byRyder for his having participated in support of the slatewhich 1-1/2 years before the discharge opposed Kiser'sslate. In arriving at this conclusion I have considered thelapse of time between the election campaign and GeraldPowell's discharge in the light of the obvious fact that ifKiser desired to seek revenge for Powell's support ofKiser's opponent, he could have attacked Powell where itwould have hurt the most-that is Powell's regular employ-ment at McKesson. He could also have prevented Powell'slater casual employment at other facilities under contractwith the Union.We come now to the additional argument, or at least asupporting argument, presented by counsel for the GeneralCounsel; namely, that under the Supreme Court's ruling aunion member cannot be discharged at the request ordemand of a union for reasons other than failure to paydues or initiation fees. It is gainsaid, in the instancepresented here, that Gerald Powell was not only a memberin good standing of the Union but also a union stewardand a regular employee at the McKesson dock. Thus, atfirst blush, it would seem that Powell was discharged at thedemand of the Union for having refused to become aregular employee of Ryder, which reason would seem tohave been discriminatory and violative of the Act in that itunlawfully encouraged union membership.4However, the Board has not applied mechanically theSupreme Court's ruling in the Radio Officers' case. Innumerous decisions it has stated that the presumption thata union's activities in causing an employee's dischargeresults in unlawfully encouraging union membership on thepart of all employees who have reason to note and perceivethe exercise of a union's power, may be overcome and thepresumption abutted when the interference with employ-ment is pursuant to a valid union-security clause or, as inthe instant case (assuming no union-security clause), wherethe facts show that the union action was necessary to theeffective performance of its function of representing itsconstituency.5In the case at bar, the common good of all of themembers of the Local Union who were in the unitrepresented by the Union at Ryder's Cincinnati facilityrequired the Union to request the discharge of all nonregu-lar casuals, not only because these individuals failed toNLRB 829 (1971); Cf. International Union of Operating Engineers, Local 18,AFL-CIO [Ohio Contractors Association], 204 NLRB 681 (1973).221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake a request to become regulars pursuant to theprovisions of the collective-bargaining agreement, but alsobecause the regular employees of the Respondent, whooutnumbered the casuals on a day-to-day basis, demandedthat the casuals who did not wish to become regularemployees be laid off so as not to interfere with theemployment opportunities for overtime and other addition-al earnings which might otherwise be offered regularemployees. Thus, the action taken by the Union was for thegood of the unit as a whole and, therefore, under Boardprecedent, as recited, the Union's activities in pressing theRespondent to discharge the casuals, who had servedsufficient time to become regulars and did not do so, wasnot only the legitimate exercise of the power of the Union,it was the exercise of an obligation on the Union's part toprotect its members who were regular employees in theRyder unit. That Powell was not chosen alone for dis-charge for that reason is clearly demonstrated by therecord which shows that other employees, even those whodid not sign letters stating that they did not wish to becomeregulars, but who had served sufficient time as casuals tobecome regulars and who failed to do so, were alsodischarged.6 It should also be noted that both Gambrell and Janik, whose testimonyis relied on so heavily by counsel for the General Counsel, are no longerworking for Ryder, both having left Ryder's employ, and that therefore theirtestimony would be credited in any event, even assuming denial of thedismissal motions, because there are no longer any apparent pressures uponthem to testify in support of Ryder's defense.Accordingly, I find and conclude that the evidencepresented by the General Counsel on his case in chief doesnot support the allegation of the complaint nor either of histheories that the Union unlawfully requested the dischargeof Gerald Powell or that Respondent Ryder, pursuant tosuch unlawful demand discriminatorily discharged Powelland gave a pretextual reason for doing so. Therefore, onthe basis of all of the foregoing, I find and conclude thatthe General Counsel has failed to establish a prima faciecase and will recommend that the complaint be dismissed.In so finding and so recommending, I have considered allof the testimony without making credibility resolutions andwith giving the benefit of all doubts to the witnessespresented by the General Counsel.6Upon all of the foregoing, and upon the entire record,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER7It is hereby ordered that the complaint in this proceedingbe dismissed.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.222